Citation Nr: 1738727	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  16-60 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1951 to November 1953.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In June 2017, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  During the June 2017 Board hearing, the Veteran submitted additional evidence in the form of service records and waived his right to initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ). See 38 C.F.R. § 20.1304 (c) (2016). 

Additionally, in December 2016, since the most recent November 2016 statement of the case, issued the appeal herein, the Veteran submitted a December 2016 private medical letter, which he did not waive review thereof.  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests consideration by the AOJ.  See VBA Fast Letter 14-02.  Here, the Veteran's substantive appeal this appeal was filed after February 2, 2013.  Moreover, the Board interprets such exception as applying only to evidence submitted by the Veteran, as is the case here.  Thus, the Board will proceed with appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).



FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's left shoulder disability, currently diagnosed as a chronic rotator cuff tear and osteoarthritis of the left shoulder, is related to active service.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability, currently diagnosed as a chronic rotator cuff tear and osteoarthritis of the left shoulder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2016) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2015); 38 C.F.R. § 3.303 (a).

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As set forth in his June 2017 testimony, the Veteran asserts his left shoulder disability is related to active service.  Specifically, the Veteran has asserted that his current left shoulder disability is a result of an in-service injury in which he was thrown out of a jeep and broke his left shoulder.

With respect to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran has diagnoses related to his left shoulder.  Specifically, a September 2015 shoulder and arm disability benefits questionnaire produced during the course of his appeal provided a diagnosis of left shoulder strain.  In a November 2015 medical letter, Dr. Shep Dunlevie, M.D., noted a diagnosis of osteoarthritis of the left shoulder.  In a December 2016 medical letter Dr. Dunlevie provided diagnoses of a chronic rotator cuff tear and chronic shoulder degeneration.  Thus, the Board finds the Veteran has a left shoulder disability, currently diagnosed as a chronic rotator cuff tear and osteoarthritis of the left shoulder, has been demonstrated. 

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  As noted above, the Veteran, in June 2017 testimony, reported that he broke his left shoulder during service.  In June 2017 testimony, he further reported that he was initially treated at a field hospital in Korea where he was examined and then he was medically evacuated to the 121st Evacuation Hospital, also in Korea, and then from there he was were subsequently evacuated further to an Army hospital in Yokohama, Japan.  Here, the Veteran's service treatment records are not complete and the record reflects such have been destroyed in a fire.  However, of record is a Report of Medical History, conducted in conjunction with separation from service, during which the Veteran reported a broken left shoulder and hospital treatment in Yokohama, Japan.  The Veteran is competent to attest to the factual matters of which he has first-hand knowledge, such as injuring his left shoulder and undergoing treatment for such.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, a March 1953 service record for the Veteran's infantry unit, dated during the Korean conflict, reported that with respect to miscellaneous changes to assigned personnel that the Veteran was assigned to a hospital in Korea.  A subsequent March 1953 service record further reported that, with respect to assigned losses, the Veteran was reassigned to the 121st Evacuation Hospital.  Thus, the Board finds the Veteran's lay assertions of in-service events to be credible as they are consistent with other evidence of record notwithstanding that there is no official record of such incurrence during service.  38 U.S.C.A. § 1154 (b).

Having carefully reviewed all evidence of record, the Board finds, for the reasons noted below, that the third requirement for service connection, competent evidence of a nexus between the Veteran's left shoulder disability, currently diagnosed as a chronic rotator cuff tear and osteoarthritis of the left shoulder, and an in-service disease or injury, has been met and there is sufficient basis to award service connection for a left shoulder disability. 

In this regard, the September 2015 shoulder and arm conditions examiner found the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The September 2015 examiner stated the Veteran's clinical evaluation at separation was normal, although the examiner also recognized that the notes indicated a broken left shoulder.  The September 2015 VA examiner stated the Veteran separated from the military in 1953, which represented about a 62 year time gap from the current examination being conducted in 2015, and that such did not establish a longitudinal trend.  Therefore, the September 2015 VA examiner opined, that with consideration of no pertinent service treatment records, a normal pertinent separation clinical evaluation and temporal relationships, a link could not be established between a claimed left shoulder condition and in-service events, which made the claimed left shoulder condition less than likely directly related to military service.  

Conversely, in a November 2015 medical letter, Dr. Dunlevie stated, in part, the Veteran suffered an acute left humerus fracture during his military service in Korea that required splinting and treatment and that he had since developed osteoarthritis of his left shoulder that was undoubtedly related to the previous fracture.  In a December 2016 medical letter Dr. Dunlevie noted, in part, the Veteran had experienced an in-service jeep accident and stated it was his belief that the Veteran's chronic rotator cuff tear and chronic shoulder degeneration were the direct result of his injury many years ago and had continued to deteriorate since then.

The September 2015 shoulder and arm disability benefits questionnaire tends to weigh against the claim.  However, the September 2015 examiner did not note a diagnosis of osteoarthritis or conduct imaging necessary for such a diagnosis; however, a finding of osteoarthritis was endorsed by Dr. Dunlevie in the medical letters described above.  Thus, the September 2015 shoulder and arm disability benefits questionnaire was predicated, at least in part, on incomplete facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Moreover, the September 2015 shoulder and arm disability benefits questionnaire examiner did not address the Veteran's recollection, as in June 2017 testimony, that his left shoulder problems first onset during service and have continued since service but that he did not seek treatment as he just dealt with it.  In this regard, the Veteran is competent to report as to observable symptoms, such as pain, because such is capable of lay observation.  See Layno, 6 Vet. App. at 470.  The Board finds the Veteran's June 2017 testimony regarding the continuity of his left shoulder problems since service to be credible and such is afforded significant probative weight.

Thus, the evidence provides an indication of continuity of left shoulder pain since service.  As the evidence shows that the Veteran has osteoarthritis of the left shoulder, 38 C.F.R. § 3.303 (b) is a possible avenue for substantiating the claim because arthritis is listed as a chronic disease under 38 C.F.R. § 3.309 (a).  Given the evidence outlined above, the Board is of the opinion that the point of relative equipoise has been reached in this matter.  The evidence of record including the November 2015 and December 2016 medical letters from Dr. Dunlevie, coupled with the Veteran's competent and credible report of left shoulder problems since his in-service injury, leads the Board to conclude that the Veteran's current left shoulder disability is related to active service.

Accordingly, resolving all doubt in the Veteran's favor, service connection is warranted for a left shoulder disability, currently diagnosed as a chronic rotator cuff tear and osteoarthritis of the left shoulder.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.120; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left shoulder disability, currently diagnosed as a chronic rotator cuff tear and osteoarthritis of the left shoulder, is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


